Citation Nr: 1511093	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  14-00 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a lower back disability.   


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from April 1957 to October 1957 and from October 1961 to November 1961.

These matters come to the Board of Veterans' Appeals (Board) on appeal from January 1979 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In a January 1979 rating decision, the RO denied service connection for a back condition.  The Veteran filed a timely Notice of Disagreement and perfected his appeal.  However, the matter was never transferred to the Board for adjudication.  Therefore, the matter did not become final and remains on appeal.  

The Board notes that in February 2015, the Veteran filed a Notice of Disagreement to the January 2015 rating decision which denied his claim regarding radiation burns.  Although a Statement of the Case (SOC) has not yet been issued, see Manlincon v. West, 12 Vet. App. 238 (1999), the Veterans Appeals Control and Locator System (VACOLS) indicates that the RO is working on the issuance of a SOC.  Therefore, the Board will not refer the matter.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

A lower back disability preexisted active service and was not permanently worsened as a result of active service. 


CONCLUSION OF LAW

A preexisting lower back disability was not aggravated by the Veteran's active military service. 38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in February 2011 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

In regard to the duty to assist, the Veteran was afforded a VA examination in December 2014.  An addendum opinion was also provided in January 2015.  The examiners reviewed the electronic claims folder, noted the Veteran's contentions and provided a medical opinion, along with supporting rationale.  Therefore, the Board finds that the examination and addendum are adequate for adjudication purposes.  

The Veteran's service treatment records have been obtained and considered.  In response to the Board's October 2014 remand, the Veteran's Social Security Administration (SSA) records were requested.   However, a negative reply was given by the SSA in response to the request.  The Veteran provided a copy of the SSA determination.   Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  
The Veteran filed a claim for service connection for his back disability in March 1978.  The Veteran has contended that he injured his back during his second tour of active service (October 29, 1961 through November 22, 1961).  On a November 6, 1961 Report of Medical Examination, the examiner noted a diagnosis of herniated nucleus pulposus L2-L5.   

As a back disability was noted upon the Veteran's entry into active duty, the Veteran's claim of service connection for a lower back disability will be considered based on a theory of aggravation of a preexisting disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (explaining that "if a preexisting disorder is noted upon entry into service, the [V]eteran cannot bring a claim for service connection for that disorder, but the [V]eteran may bring a claim for service-connected aggravation of that disorder").  The burden lies with the claimant to establish that the evidence is at least in equipoise as to whether his condition increased in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014); Wagner, supra.  If this burden is met, then the burden shifts to VA to show lack of aggravation by establishing that the increase in disability was due to the natural progress of the condition.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2014); Wagner, supra.

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b).  Also, intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

The Board finds that the Veteran has not met his burden in proving that his preexisting disability increased in severity during service.  
The Veteran has contended that he injured his back after falling down a flight of stairs shortly after his entry into service.  Specifically, the Veteran stated that one of the fellow soldiers accidently pushed his footlocker into the Veteran's and caused him to fall down the stairs.  

The Veteran was discharged shortly after his reentry to his second period of active service, due to his back problems.  Specifically, service treatment records indicate that the Veteran complained of pain so severe and incapacitating that he was recommended for a medical discharge from service.  At the time of the Veteran's entry into service, specifically on a November 1961 Report of Medical History, the Veteran reported "slight back [problems]" and indicated that he has worn a back brace.  He further noted that he injured his back in a car accident approximately six months prior.  No mention of an injury involving a footlocker or a fall down the stairs was mentioned in the Veteran's service treatment records.  

The Veteran has since contended that he did not injure his back in a motor vehicle accident prior to service and that his in-service footlocker incident is the cause of his current back problems.  The Board finds the Veteran's in-service statements regarding his back and a June 1961 motor vehicle accident to be more probative than his post-service statements which deny the existence of a preexisting back injury or a motor vehicle accident.  In this regard, the Veteran's statements regarding the June 1961 motor vehicle accident have been inconsistent at best.  The Veteran admitted to the motor vehicle accident on the 1961 entry examination and to private doctor, Dr. J.D., but has denied the accident having happened on other occasions.  The Board therefore finds that the Veteran is not a credible witness.  As such, the Board also finds that the Veteran is not credible regarding his contention that he injured his back after falling down the stairs in service.  The Board may take into account the fact that the Veteran is making these more recent statements in conjunction with his claim for benefits and would thus have some motivation to reconstruct the events to his advantage.  There are also no service treatment records to corroborate such an event.  

Private treatment records from Dr. F.P., in 1975, indicate that the Veteran was treated following an injury at work.  Specifically, the Veteran reported that he "slipped on some grease while carrying a heavy weight."  Dr. F.P. diagnosed the Veteran with scoliosis of the back, toward the left.  No etiology opinion was noted.  

Private treatment records from Dr. J.A., in 1975, indicate that the Veteran was treated for back pain.  Dr. J.A. noted that the Veteran reported that in December 1974, he picked up an object and twisted his back.  Dr. J.A. noted that the Veteran's left lower back symptoms were associated with a radiculitis consistent with a herniated disc.  No etiology opinion was noted.  

Private treatment notes from Dr. M.E., in 1975, indicate that the Veteran complained of low back pain radiating down the posterior aspect of the left leg.  Dr. M.E. noted that the Veteran had a scoliosis to the left side.  He opined that the Veteran had the characteristic signs of an extruded disc, probably medial to the nerve root.  

St. Bernadine Hospital records in 1975 indicate treatment for back pain.  A radiology report indicates a normal spinal canal from caudal sac to the mid dorsal region.  A February 1975 note indicates that the Veteran reported his first difficulty with his low back was in August 1973 while he was at work carrying 80 pounds of weight and slipped on some grease.  He subsequently reported that on another ocasion, while at work, he stepped forward as he was pulling and twisted his back.  The Veteran was diagnosed with severe scoliosis and a herniated intervertebral disc.  

An undated letter from Dr. G.B. indicates that he has treated the Veteran for lower back problems, sciatica for several years.  No further information was given.  

In 1979 and 2011, the Veteran submitted lay statements from several friends who indicated that the Veteran did not have any back or hip injury prior to service and has had back problems ever since service.  The Veteran's friends are competent to report whether they observed the Veteran in pain due to his back.  However, the Board finds that the statements are not credible.  The Board has already found the Veteran not credible and therefore finds that it is more likely than not the Veteran's friend has merely corroborated the Veteran's incredible statements at the Veteran's request.  Therefore, the Board attaches little probative value to these statements.  

Dr. J.D. opined in a March 2014 letter that the Veteran's low back problems were a direct result of service.  He reasoned that in light of the Veteran's normal induction physical examination up until 1960 and the subsequent slip and fall accident in 1961, the Veteran's low back disability was incurred in service.  Dr. J.D. notes the Veteran's diagnosis of herniated nucleus pulposus and the Veteran's report of a 1961 injury in service.  Dr J.D. states that "[t]he difficulty in the claim is that he also was involved in a motor vehicle accident in June of 1961 before military service."  

The Board has assigned limited probative value to Dr. J.D.'s opinion.  In that regard, although Dr. J.D. appears to have reviewed the service treatment records and post treatment records, he has not provided an opinion regarding aggravation of the Veteran's preexisting disability.  In that regard, Dr. J.D.'s opinion is based on the assumption that the Veteran was fine prior to his second term of active service and that an in-service accident involving the Veteran falling down a set of stairs is the source of the Veteran's current injury.  There is a distinction between a legal and medical conclusion.  Here, VA regulations provide for how the Board is to analyze claims involving disabilities noted on entry.  Based on these regulations, and the evidence of record, the Board must analyze the Veteran's claim as one for service aggravation.  Indeed, Dr. J.D.'s letter admits that the Veteran was involved in a motor vehicle accident in June 1961 - a fact that the Veteran has vehemently denied as false on other occasions, but opines that the in-service fall down the stairs is the source of the Veteran's current back problems.  The Board has found the Veteran's statements regarding the in-service incident of falling down the stairs to not be credible.  Therefore, the Board finds Dr. J.D.'s opinion to be based on an inaccurate factual basis and therefore not probative or reliable.  

The Board finds that the most probative evidence of record is the January 2015 VA medical opinion which opined against a finding that the Veteran's preexisting back disability was permanently aggravated beyond its natural progression.  The Veteran has had several intervening back injuries since service, to which he has never readily admitted.  Medical records obtained in connection with his claim have proven these injuries.  It is unclear as to how these post-service injuries have affected the Veteran's current back problems; nonetheless, that is not that issue before the Board.  Since the Board has found the Veteran to not be a credible witness, no probative value is assigned to his statements.  

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  Therefore, entitlement to service connection base upon aggravation of a back disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a lower back disability is denied. 


REMAND

The Veteran was afforded a VA audiological examination (on a fee basis) in February 2011 where the examiner noted the Veteran's normal in-service hearing tests and post-service VA hearing treatment records.  The examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of military exposure.  The examiner reasoned that the Veteran had a normal hearing separation examination and therefore his current loss would not be caused by reported military noise exposure.  However, the absence of a documented hearing disability in service is not always fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, the Board finds the February 2011 audiological report inadequate and finds a remand is necessary to clarify the etiology of the Veteran's hearing loss disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an audiological examination by an appropriate VA examiner (other than the one who conducted the February 2011 examination).  The electronic claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  The examiner must indicate on the examination report that the claims folder was reviewed.  All appropriate clinical testing should be conducted.

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability began in or is related to active duty service.

The February 2011 VA examination opinion was inadequate because the examiner relied solely upon the Veteran's normal separation audiogram as a basis for the opinion.  The examiner is reminded that the absence of a documented hearing disability in service is not always fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Ensure that the examination report is adequate.  If it is deficient in any manner, return the report to the examiner as inadequate.  Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


